Moore, Justice.
The practice hath been, as I understand, to serve the scire facias upon the guardian, when there is one, and upon the infant where there is ho guardian, and for the court upon the return of the sci.fa. to appoint a guardian : This practice is liable to objection ; the guardian thus appointed gives no security, and if he conducts himself improperly in the management of the defence, the infant in many instances may lose a remedy against him, for want of such security. However, as the practice has been so settled, we will appoint a guardian for this de-fence ; but let the bar take notice hereafter, to have guardians appointed by the proper courts before the scire facias issues.